DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 4, 7-8, 11-13, 16, 28, 48-49, 62-63, 65-66, 77-79 and 93-100 are pending. Claims 1, 4, 7-8, 11-13, 16, 28, and 48-49 are withdrawn. Claims 62-63, 65-66, 77-79 and 93-100 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 62-63, 65-66, 77-79 and 93-100 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 93 is objected to because of the following informalities:  “alkyltrialkox ysilanes” should correctly be “alkyltrialkoxysilanes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 recites that the component only consists of glass and silicon. This is inconsistent with the independent claim which specifically requires the presence of the silane modifier on the surface of the component.  Therefore, it is indefinite as to what the component must actually comprise/consist of. Thus, claim 99 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 62, 63, 65, 66, 77-79 and 93-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuy et al. (U.S. PGPUB No. 2012/0138713).

	Regarding claims 62, 63, 65, 66, 77-79 and 93-100, Schuy teaches a microstructured component (abstract) comprising an inlet opening (0003), an outlet opening (0003) and inner surfaces formed by microstructures (0003). Schuy teaches treating both the inner surfaces comprising the microstructures and outer surface of the component by coating with a modification reagent to render the surfaces hydrophobic (0012 and 0015), the microstructured component can comprise two outlet openings (0017), wherein the channels of the outlet openings are oriented towards one another at an angle from 70-100° (0017). Schuy teaches activating the inner surfaces before modification (0009). Schuy additionally teaches the component further comprises a filter region between the inlet opening and outlet opening (0017), the component consisting of glass and silicon in addition to a modification reagent (0017) and wherein at least one of the materials is microstructured on a side on which the material is bonded to a second material and thus there is a microstructure located within in the component as a result of bonding between the different materials (0017). Schuy teaches coating the surface of the microstructured component by a process comprising contacting the surfaces with a modification reagent potentially comprising an alkyl triethoxysilane (0012 and 0033), which results in a hydrophobic surface by the chemical interaction between the surfaces and the modification reagent (0012). Schuy teaches the modification reagent can be present in an amount of 0.1-1% solution in solvent (see 0012, and note that it is expected that a 0.1-1% solution of a generic triethoxysilane 
	However, Schuy does teach that the modification reagent can be alkyl trialkoxysilanes, and the use of chain lengths of particularly C4-C18 (0012). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of a C12, C14 and/or C16 alkyl trialkoxysilane as the modification reagent for the one specifically disclosed in Schuy’s only example. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Schuy specifically teaches these types of compounds, in an overlapping range for the alkyl chain (see above and note that overlapping ranges are prima facie evidence of obviousness), as alternatives for preparation of the microstructured component (see above) and they would be reasonably expected to provide identical properties.

3.	Claims 62, 63, 65, 66, 77-79 and 93-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuy in view of Hurley et al. (WO 2015/048539).

I.	Regarding claims 62, 63, 65, 66, 77-79 and 94-100, Schuy teaches a microstructured component (abstract) comprising an inlet opening (0003), an outlet opening (0003) and inner surfaces formed by microstructures (0003). Schuy teaches treating both the inner surfaces comprising the microstructures and outer surface of the component by coating with a 
	However, Hurley teaches the use of n-octadecyltrimethoxysilane (a C18 alkyl trialkoxysilane) as a silanizing agent (page 28) for providing hydrophobic properties to a substrate, such as silicon (page 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hurley’s 4-C18 at paragraph 0012), and the predictable result of providing a treated microstructured component.

II.	Regarding claim 93, Schuy in view of Hurley teach all the limitations of claim 63 (see above) including the use of a C18 alkyltrialkoxysilane (see above), but fail to teach the silane being a C16 alkyltrialkoxysilane. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a C16 alkyltrialkoxysilane for Schuy in view of Hurley’s C18 alkyltrialkoxysilane. A C16 alkyltrialkoxysilane is simply a homolog of Schuy in view of Hurley’s C18 alkyltrialkoxysilane and the compounds would be expected to provide similar properties and results in the component. Furthermore, it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). A prima facie case of obviousness can be made when .

Conclusion
Claims 1, 4, 7-8, 11-13, 16, 28, 48-49, 62-63, 65-66, 77-79 and 93-100 are pending. Claims 1, 4, 7-8, 11-13, 16, 28, and 48-49 are withdrawn. 
Claims 62-63, 65-66, 77-79 and 93-100 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 21, 2022Primary Examiner, Art Unit 1759